 1 SCALI RASMUSSEN
     HALBERT B. RASMUSSEN (108566)
 2 JEFFREY W. ERDMAN (179669)
     800 Wilshire Boulevard, Suite 400
 3 Los Angeles, California 90017
     Tel. No.: (213) 239-5622
 4 Fax No.: (213) 239-5623
   E-Mail: hrasmusseni@scalilaw.com
 5 E-Mail: jerdman@scalilaw.com

 6 Attorneys for Plaintiff
   FIRST PRIORITY BUS SALES, LLC
 7

 8
                                               UNTIED STATES DISTRICT COURT

 9
          EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11 FIRST PRIORITY BUS SALES, LLC, a                             Case No.: 2:18-cv-02753-KJM-DB
     New Jersey Limited Liability Company,
12                                                              STIPULATION TO STAY
                                            Plaintiff,
13                                                              PROCEEDINGS AND ORDER
                               v.
14
     THE LION ELECTRIC CO., a Canadian
15 corporation, fka LION BUS INC.; THE
     LION ELECTRIC CO. USA INC., a
16 Delaware corporation; and DOES 1
     through 50, inclusive,
17
                                            Defendants.         Complaint Filed: October 3, 2018
18

19
     	

20

21
                  Plaintiff FIRST PRIORITY BUS SALES, LLC, a New Jersey Limited

22 Liability Company (“Plaintiff”), and Defendants THE LION ELECTRIC CO., a

23
     Canadian corporation, fka LION BUS INC. and THE LION ELECTRIC CO. USA
24

25 INC., a Delaware corporation (“Defendants”) (collectively, the “Parties”), by and

26 through their respective counsel, hereby stipulate as follows:

27

28
     00144824.2                                             1
                            STIPULATION TO STAY PROCEEDINGS AND ORDER
                  \LA - 029013/000008 - 1925290 v2
 1                WHEREAS, Plaintiff filed a Protest under California Vehicle Code section
 2
     3060(a) with the New Motor Vehicle Board, Protest No. PR-2573-18 (the “Protest”),
 3

 4 pertaining to Defendants’ effort to terminate the Dealer Agreement between Plaintiff

 5 and Defendants, dated November 5, 2016, as amended, which authorizes Plaintiff to

 6
     sell and service certain electric buses manufactured by Defendants (the “Dealer
 7

 8 Agreement”);

 9                WHEREAS, Plaintiff filed a Complaint against Defendants in the Sacramento
10
     County Superior Court, Case No. 34-2018-00241824 (the “Superior Court Action”),
11

12 alleging violations of the California Vehicle Code by Defendants subsequent to the

13 filing of the Protest and seeking injunctive relief therefor;

14
                  WHEREAS, Plaintiff filed in the Superior Court Action an Ex Parte
15

16 Application for Temporary Restraining Order and Order to Show Cause Re

17
     Preliminary Injunction, which was granted by the Sacramento County Superior
18
     Court on October 5, 2018, with the Court issuing a Temporary Restraining Order
19

20 against Defendants and setting the matter for further hearing on October 24, 2018;

21
                  WHEREAS, Defendants removed the Superior Court Action to this Court,
22
     resulting in the present case, United States District Court, Eastern District of
23

24 California, Sacramento Division, Case No. 2:18-cv-02753-KJM-DB;

25
                  WHEREAS, Defendants agree that California Vehicle Code sections 3060(a)
26
     and 3060(b) apply to terminations or modifications of Plaintiff’s Dealer Agreement,
27

28
     00144824.2                                      2
                            STIPULATION TO STAY PROCEEDINGS AND ORDER
                  \LA - 029013/000008 - 1925290 v2
 1 respectively, that are subject to protest before and within the jurisdiction of the

 2
     California New Motor Vehicle Board; and
 3

 4                WHEREAS, the Parties agree that a stay in these proceedings will allow the
 5 Parties sufficient time to complete the Protest proceeding without burdening this

 6
     Court and the Parties with unnecessary litigation while the Protest is pending;
 7

 8                NOW THEREFORE, the Parties hereby stipulate to stay all proceedings in
 9 the above-captioned action, absent the lifting of the stay as provided herein, as

10
     follows:
11

12                1.           Defendants will comply with the obligations imposed by California
13                             Vehicle Code section 3060, including observing the stay against
14
                               terminating the Dealer Agreement while the Protest is pending;
15

16                2.           The Parties will allow the existing Temporary Restraining Order issued
17
                               in the Superior Court Action to expire on October 24, 2018, without
18
                               prejudice to Plaintiff’s right to make future requests for injunctive
19

20                             relief;
21
                  3.           The Court shall stay this proceeding pending the earlier of (a) the final
22
                               resolution of the Protest or (b) on thirty (30) days written notice by
23

24                             either party to the other and to the Court that the noticing party wishes
25
                               to have the stay lifted, or on shorter notice for good cause shown, with
26
                               the express understanding that neither of the Parties waives any claim
27

28                             or defense, substantive or procedural, including but not limited to the
     00144824.2                                             3
                            STIPULATION TO STAY PROCEEDINGS AND ORDER
                  \LA - 029013/000008 - 1925290 v2
 1                             right to file a motion relative to venue, dismissal or other matters
 2
                               subject to the filing of a motion.
 3

 4 IT IS SO STIPULATED.

 5

 6

 7 Dated: October 26, 2018                           Respectfully submitted,
 8                                                   SCALI RASMUSSEN
 9

10
                                                     By: /s/ Halbert Rasmussen
11                                                     Halbert Rasmussen
12                                                   Attorneys for Plaintiff FIRST
                                                     PRIORITY BUS SALES, LLC
13

14 Dated: October 25, 2018                           HOGAN LOVELLS US LLP
15

16                                                   By: /s/ Colm A. Moran (as authorized on Oct.
                                                       25, 2018)
17                                                     Colm A. Moran
18                                                   Attorneys for Defendants THE LION
                                                     ELECTRIC CO., and THE LION ELECTRIC
19                                                   CO. USA INC.
20

21 IT IS SO ORDERED.

22
     DATED: October 29, 2018.
23

24

25                                                   UNITED STATES DISTRICT JUDGE

26

27

28
     00144824.2                                              4
                            STIPULATION TO STAY PROCEEDINGS AND ORDER
                  \LA - 029013/000008 - 1925290 v2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     00144824.2
